Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent # 5,838,007).
[Claim 1]
An electronic system comprising:
an illuminator configured to output light (source 22, fig. 3);
a sensor comprising a pixel array configured to generate an analog signal based on
scattered light according to the output light ( receiving the transmitted optical signal and focusing the transmitted optical signal onto a photodetector preferably utilizing a focusing device no greater than about 0.25 meters in size, thereby generating received analog signals, col. 4 lines 44-48), and a converting circuit configured to convert the analog signal into digital signals respectively corresponding to gain values (converting the received analog signals to digital form to produce received digital signals, col. 4 lines 48-50), based on the gain values ( As shown in FIG. 5A, the received analog signal from the receiver 16 enters the signal processor 20 on line 26 and passes through a buffer amplifier U1:B to drive two parallel stages. The signal on line 30 to the first stage is demodulated and normalized by an automatic-gain-control (AGC) logic circuit U2. This ensures that any unnecessary contamination caused by LED aging, dust or dew on the glass plates, and fog or haze of the atmosphere that changes the receiving optical strength will not affect the measurement. The signal from the AGC circuit U2 then passes through a buffer amplifier circuit U1:C, col. 8 lines 33-44); and
a processor configured to determine a number of values greater than or equal to a
threshold value among values of the digital signals (comparing each of the received digital signals with a predetermined digital threshold level to produce data output signals for only those of the received digital signals that are at least as great as the predetermined digital threshold level, and calculating the path averaged log amplitude variance of the data output signals to provide an atmospheric turbulence refractive structure constant, col. 4 lines 50-59), and to determine a concentration of particulate matter having a target size range, based on a variation in the determined number according to a change of the gain values ( As shown in FIG. 5A, the received analog signal from the receiver 16 enters the signal processor 20 on line 26 and passes through a buffer amplifier U1:B to drive two parallel stages. The signal on line 30 to the first stage is demodulated and normalized by an automatic-gain-control (AGC) logic circuit U2. This ensures that any unnecessary contamination caused by LED aging, dust or dew on the glass plates, and fog or haze of the atmosphere that changes the receiving optical strength will not affect the measurement. The signal from the AGC circuit U2 then passes through a buffer amplifier circuit U1:C. The output on line 32 is then subjected to further signal processing. The signal on line 31 to the other stage passes through a Root-Mean-Square (RMS) circuit U3 and a buffer amplifier circuit U1:D to obtain the signal level of the modulated signal CX on line 33 for further processing, col. 8 lines 34-49).
[Claim 18]
This is a method claim corresponding to apparatus claim 1 and is therefore analyzed and rejected based upon apparatus claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPUB 20170223337) in view of Wang (US Patent # 5,838,007)
[Claim 9]
Sung teaches an image system comprising:
a pixel array comprising first pixels configured to generate a first analog signal based on scattered light corresponding to light of a first wavelength band output from a light source, and second pixels configured to generate a second analog signal based on light of a second wavelength band less than the first wavelength band (Paragraph 147, The light emitting unit can project a pattern having a constant rule, into a subject that is intended to be restored in three dimensions. For example, the light emitting unit can perform a role of scattering an IR proximity light pattern that is designed to have a spatial rule array. The light receiving unit can acquire a color image and depth information (e.g., IR information), using the proximity light pattern scattered through the light emitting unit. According to one example embodiment, the light receiving unit can be a 1st camera or a 2nd camera. The light receiving unit can acquire the depth information and the color image, using one or two cameras. For example, the light receiving unit can be a photo diode. The photo diode can detect light in a scheme of sensing incident light, and converting a quantity of the sensed light into an electric signal, and outputting the electric signal. The light detected in the light receiving unit can include light of a plurality of mutually different types. That is, the light received in the light receiving unit can, for example, include light corresponding to a specific region of the visible spectrum, and light corresponding to the infrared spectrum. Accordingly to this, the light receiving unit can include a photo diode. The photo diode can extract color information about the light (for example, red light, green light, and blue light) corresponding to the specific region of the visible spectrum of the light spectrum (Paragraph 147).
Sung fails to teach a converting circuit configured to convert the first analog signal into first digital signals respectively corresponding to gain values, and to convert the second analog signal into a second digital signal and a processor configured to determine a concentration of particulate matter in a region where the light is output, based on a number of values, of each of the first digital signals, greater than or equal to a threshold value and a variation of the number.
However Wang teaches converting the second analog signal into a second digital signal (receiving the transmitted optical signal and focusing the transmitted optical signal onto a photodetector preferably utilizing a focusing device no greater than about 0.25 meters in size, thereby generating received analog signals, converting the received analog signals to digital form to produce received digital signals, col. 4 lines 44-50); and a processor configured to determine a concentration of particulate matter in a region where the light is output, based on a number of values, of each of the first digital signals, greater than or equal to a threshold value and a variation of the number (As shown in FIG. 5A, the received analog signal from the receiver 16 enters the signal processor 20 on line 26 and passes through a buffer amplifier U1:B to drive two parallel stages. The signal on line 30 to the first stage is demodulated and normalized by an automatic-gain-control (AGC) logic circuit U2. This ensures that any unnecessary contamination caused by LED aging, dust or dew on the glass plates, and fog or haze of the atmosphere that changes the receiving optical strength will not affect the measurement. The signal from the AGC circuit U2 then passes through a buffer amplifier circuit U1:C. The output on line 32 is then subjected to further signal processing. The signal on line 31 to the other stage passes through a Root-Mean-Square (RMS) circuit U3 and a buffer amplifier circuit U1:D to obtain the signal level of the modulated signal CX on line 33 for further processing, col. 8 lines 34-49).
Therefore taking the combined teachings of Sung and Wang, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a converting circuit configured to convert the first analog signal into first digital signals respectively corresponding to gain values, and to convert the second analog signal into a second digital signal and a processor configured to determine a concentration of particulate matter in a region where the light is output, based on a number of values, of each of the first digital signals, greater than or equal to a threshold value and a variation of the number in order to have a system that processes analog data, the recovery time for a system is almost immediate. That is, since digitized signals which fail to meet the threshold are immediately recognized as being invalid and are excluded, they are never included in the processing performed by the RMS and AVG converter. Therefore, they do not contaminate or contribute to the degradation of valid signals.
 [Claim 10]
Sung teaches wherein the first wavelength band is at least a portion of an infrared band, and the second wavelength band is at least a portion of a visible light band (Paragraph 147).
[Claim 14]
Wang teaches wherein the processor is configured to determine the number of values greater than or equal to the threshold value among values of the first digital signals (comparing received digital signals with a predetermined digital threshold level to produce data output signals for only those of the received digital signals that are at least as great as the predetermined digital threshold level, and calculating the path averaged log amplitude variance of the data output signals to provide an atmospheric turbulence refractive structure constant, col. 4 lines 50-56);
determine a variation of the counted number with respect to the gain values and determine the concentration of the particulate matter in a target size range, based on the variation As shown in FIG. 5A, the received analog signal from the receiver 16 enters the signal processor 20 on line 26 and passes through a buffer amplifier U1:B to drive two parallel stages. The signal on line 30 to the first stage is demodulated and normalized by an automatic-gain-control (AGC) logic circuit U2. This ensures that any unnecessary contamination caused by LED aging, dust or dew on the glass plates, and fog or haze of the atmosphere that changes the receiving optical strength will not affect the measurement. The signal from the AGC circuit U2 then passes through a buffer amplifier circuit U1:C. The output on line 32 is then subjected to further signal processing. The signal on line 31 to the other stage passes through a Root-Mean-Square (RMS) circuit U3 and a buffer amplifier circuit U1:D to obtain the signal level of the modulated signal CX on line 33 for further processing, col. 8 lines 34-49).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent # 5,838,007) in view of Sung et al. (US PGPUB 20170223337).
[Claim 20]
Wang fails to teach the light has a wavelength in an infrared band and the generating the analog signal comprises converting the scattered light into the analog signal by first pixels, of a pixel array, that sense light in the infrared band; and the pixel array further includes second pixels for sensing light in a visible light band. However Sung teaches The light emitting unit can project a pattern having a constant rule, into a subject that is intended to be restored in three dimensions. For example, the light emitting unit can perform a role of scattering an IR proximity light pattern that is designed to have a spatial rule array. The light receiving unit can acquire a color image and depth information (e.g., IR information), using the proximity light pattern scattered through the light emitting unit. According to one example embodiment, the light receiving unit can be a 1st camera or a 2nd camera. The light receiving unit can acquire the depth information and the color image, using one or two cameras. For example, the light receiving unit can be a photo diode. The photo diode can detect light in a scheme of sensing incident light, and converting a quantity of the sensed light into an electric signal, and outputting the electric signal. The light detected in the light receiving unit can include light of a plurality of mutually different types. That is, the light received in the light receiving unit can, for example, include light corresponding to a specific region of the visible spectrum, and light corresponding to the infrared spectrum (Paragraph 147). Accordingly to this, the light receiving unit can include a photo diode. The photo diode can extract color information about the light (for example, red light, green light, and blue light) corresponding to the specific region of the visible spectrum of the light spectrum.
Therefore taking the combined teachings of Wang and Sung, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have light has a wavelength in an infrared band and the generating the analog signal comprises converting the scattered light into the analog signal by first pixels, of a pixel array, that sense light in the infrared band; and the pixel array further includes second pixels for sensing light in a visible light band in order to extract color information about the light (for example, red light, green light, and blue light) corresponding to the specific region of the visible spectrum of the light spectrum and depth information from IR pixels.
Allowable Subject Matter
Claims 2-8, 11-13,15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/            Primary Examiner, Art Unit 2696